—In an action, inter alia, to recover attorney’s fees, the defendants appeal from an order of the Supreme Court, Nassau County (Roberto, J.), dated June 23, 1997, which denied their motion to dismiss the complaint pursuant to 22 NYCRR 691.10 (b), or, in the alternative, to restore the case to the trial calendar.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court that the action was not barred by 22 NYCRR 691.10 (b).
Furthermore, under these circumstances where the defendants failed to offer a valid excuse for their failure to appear for trial on April 2, 1997, the Supreme Court did not improvidently exercise its discretion in denying the defendants’ alternative relief of restoring the case to the trial calendar (see, Green v Dolphy Constr. Co., 187 AD2d 635; Putney v Pearlman, 203 AD2d 333). O’Brien, J. P., Thompson, Friedmann and Gold-stein, JJ., concur.